                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

STEPHEN P. ALMS,                       )
                                       )
                     Plaintiff,        )
       v.                              )
                                       )
CARDINAL LOGISTICS                     )             1:19CV811
MANAGEMENT CORPORATION,                )
                                       )
                     Defendant.        )
                                       )
                                       )

                      MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendant Cardinal Logistics Management

Corporation’s Amended Motion for Summary Judgment [Doc. #28] on claims of

age discrimination and common law wrongful discharge. For the reasons that

follow, the motion is denied.

                                           I.

      The following facts are undisputed unless otherwise noted. Plaintiff Stephen

P. Alms (“Mr. Alms”) was terminated by his employer, Cardinal Logistics

Management Corporation (“Cardinal”), on or about November 13, 2018 at the age

of 47. (Charge of Discrimination, Compl., Ex. 2. [Doc. #1] (“Charge of

Discrimination”); Declaration of Andrew Lesinski ¶ 10 (Oct. 1, 2020), Def’s Am.

Mem. in Supp. of Mot. for Summ. J., Ex. D [Doc. # 29].) He alleges he was

replaced by 28-year-old Heath Kirkley (“Mr. Kirkley”), who began a second term of

employment with Cardinal on November 12, 2018—the day before Mr. Alms was




     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 1 of 17
terminated. (Charge of Discrimination; Lesinski Decl. ¶ 16.) Mr. Alms was initially

hired as a General Manager of Greatwide Logistics Services, LLC (“Greatwide”) in

2013. (Deposition of Stephen P. Alms 32:25-33:3 (Mar. 27, 2020), Pl.’s Mem in

Resp. to Def’s Mot. for Summ. J., Ex. 6 [Doc. #32].) The same year, Greatwide

became an affiliate of Cardinal, a domestic motor carrier corporation headquartered

in Concord, North Carolina, as part of a merger. (Id. 32:25-33:22; Deposition of

Charles Robinson 11:5-12, 75:2-7 (Sept. 16, 2020), Def’s Am. Mem. in Supp. of

Mot. for Summ. J., Ex. B; Lesinski Decl. ¶ 2.)

      As related to Mr. Alms’ claims, Cardinal has three divisions: its dedicated

motor carrier division (“Dedicated”), the Am-Can division (previously “under”

Greatwide) (“Am-Can”), and its brokerage division (“Brokerage”). (Lesinski Decl. ¶

4.) The divisions were overseen at all relevant times by Charles “Chip” Robinson

(“Mr. Robinson”), who was also Mr. Alms’ supervisor at the time his employment

was terminated, Steven Lusty (“Mr. Lusty”), and Andrew Lesinski (“Mr. Lesinski”),

respectively. (Lesinski Decl. ¶ 5; Declaration of Steven Lusty ¶¶ 1, 2 (Oct. 1,

2020), Def’s Am. Mem. in Supp. of Mot. for Summ. J., Ex. E; Robinson Dep.

10:16-23.)

      In March 2017, after the loss of a prominent Greatwide client, Mr. Robinson

created a position for Mr. Alms as the Senior Manager of Special Projects within

the Cardinal organization, a role which existed at the intersection of the three

divisions and was intended to support the “cross-pollination” of resources between

them. (Alms Dep. 37: 19-39:22; Robinson Dep. 13:20-14:17, 24:1-25:18, 65:4-

                                          2



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 2 of 17
23.) Shortly after, in January 2018, Mr. Alms became the Senior Manager of

Business Development, with the expectation of generating revenue for the

organization through this cross-pollination of resources he had developed as the

Special Projects manager. (Id. 38:1-40:17, 41:20-42:13; Robinson Dep. 24:1-

25:24, 80:7-14; Lesinski Decl. ¶ 8.) In his deposition, Mr. Alms described the job

change as a simple title change, rather than a substantive shift in responsibility.

(Alms Dep 40:1-4, 41:20-42:7). In both the Special Projects and Business

Development manager positions, which Cardinal contends were new and unique

positions created by Mr. Robinson for Mr. Alms (Robinson Dep. 24:1-25:1), Mr.

Alms was directly supervised by Mr. Robinson in the Dedicated division (Alms Dep.

42:14-19), but received his salary from the budgets of the Dedicated, Am-Can,

and Brokerage divisions. (Lesinski Decl. ¶ 11; Lusty Decl. ¶ 10).

      In July 2018, Mr. Robinson provided Mr. Alms with his annual performance

review for the period of April 1, 2017 to March 31, 2018, which indicated that

Mr. Alms met or exceeded the stated goals in most of the categories measured,

including revenue and profit margin within the Dedicated division. (2018 Employee

Performance Appraisal Form, Pl.’s Mem in Resp. to Def’s Mot. for Summ. J., Ex. 6

[Doc. #32] (“Alms 2018 Appraisal Form”).) The performance review noted that

the revenue goal for the Dedicated operations that reported to Mr. Robinson was

$119 million with the actual revenue generated as $122 million—exceeding

expectations. (Id.; Deposition of Charles Robinson 35:9-24 (Sept. 16, 2020), Pl.’s

Mem in Resp. to Def’s Mot. for Summ. J., Ex. 1.) Similarly, the review reflected

                                          3



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 3 of 17
that the profit margin “exceeded plan slightly when exceptions [such as taxes or

equipment expenses] accounted.” (Alms Appraisal Form; Robinson Dep. 36:5-22.)

In fact, Mr. Robinson stated in his deposition that “[Mr. Alms] always had an

excellent or above average performance review” in the time he worked for Mr.

Robinson. (Robinson Dep. 82:20-83:3; Alms Dep. 45:4-16.) The only weakness

Mr. Robinson noted of Mr. Alms’ performance prior to his termination was that he

should “be as precise and succinct as possible when conveying an idea,” (Alms

2018 Appraisal Form), i.e. he “had a tendency to talk a lot,” (Robinson 38:25-

39:5). Otherwise Mr. Alms had a “[g]reat depth of industry knowledge,”

“[w]ork[ed] well with others in Dedicated, Am[-]Can and Brokerage,” and “[h]a[d]

industry contacts that [we]re beneficial,” as well as “a variety of skills and

perspectives that [we]re unique.” (Alms 2018 Appraisal Form.)

      Nonetheless, in the latter part of 2018, Mr. Robinson concluded that Mr.

Alms was not generating sufficient revenue in the position created for him to

justify its continuance. (Robinson Dep. 25:21-26:14, 31:24-32:5; Lesinski Decl. ¶

8; Lusty Decl. ¶ 6.) During this time, however, Cardinal’s overall sales and

revenue were not similarly stagnant, but rather were seemingly in a place of

financial health. (Robinson Dep. 35:9-24, 36:5-22, 50:13-52:1.) Before

terminating Mr. Alms’ employment, Mr. Robinson had not told him or indicated to

him in any way that he was not generating sufficient revenue or other benefits.

(Alms Dep. 68:6-69:1, 132:5-133:14, 134:1-7.) And while Mr. Alms understood

the expectation that a “position has to pay for itself” to justify its existence, he

                                           4



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 4 of 17
“absolutely” thought he was doing so through various ”process improvements,

cross-functional sales,” and other aspects of his performance. (Alms Dep. 134:8-

135:1.)

      Prior to November 2018, Mr. Robinson had an internal discussion with Mr.

Lesinski and Mr. Lusty, among others, to determine whether they had or knew of

an open position in which Mr. Alms’ skills could be better utilized. (Robinson Dep.

29:4-19; 54:3-19; Lesinski Decl. ¶ 9; Lusty Decl. ¶ 7.) There were no available

positions. (Lesinski Decl. ¶ 9; Lusty Decl. ¶ 7.) Afterwards, Mr. Robinson decided

to eliminate Mr. Alms’ position and informed Mr. Alms of this decision on

November 9, 2018. (Robinson Dep. 26:1-20; Alms Dep 132:5-25.)

      During this conversation, Mr. Robinson told Mr. Alms that though there was

no open position currently available of which Mr. Robinson was aware, Mr. Alms

was welcome to apply to any such opening he found within the Cardinal

organization. (Robinson Dep 26:1-20, 30:6-15, 106:10-17.) However, at one

point in his deposition, Mr. Robinson noted that Mr. Alms “was not given the

option to apply for internal positions that were available or that may come available

[through the end of the year],” (Id. 87:11-24). 1 Though Mr. Robinson offered Mr.

Alms the option of receiving a severance package or working through the end of




1
  This quote is inconsistent with Mr. Robinson’s earlier and later deposition
testimony in which he stated that Mr. Alms was offered the choice of an
immediate severance package or to work until the end of the year and be able to
apply for any position that might open up in the meantime. (See, e.g., Robinson
Dep. 26:1-20, 30:6-15,106:6-17.)
                                         5



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 5 of 17
the year, Mr. Alms never returned to work after November 9, 2018 and his

employment was ultimately terminated on November 13, 2018. (Id. 26:1-20.)

      Meanwhile, in the months prior to Mr. Alms’ termination, Mr. Lesinski began

a dialogue with then-28-year-old Heath Kirkley (“Mr. Kirkley”), who had been

employed by Mr. Lesinski in Cardinal’s Brokerage division from May 2015 until

May 2018, about returning to the Senior Operations and Integration Manager

position within the division. (Lesinski Decl. ¶ 16; Deposition of Heath Kirkley

44:12-45:13 (Sept. 16, 2020), Def’s Am. Mem. in Supp. of Mot. for Summ. J.,

Ex. C.) The talks were fruitful, and Mr. Kirkley was ultimately hired into his

previous role by Mr. Lesinski on November 5, 2018 and began his employment on

November 12, 2018. (Charge of Discrimination; Lesinski Decl. ¶ 16; Kirkley Dep.

48:10-22.)

      It was also during this period that Mr. Robinson and Mr. Lesinski discussed

Mr. Alms’ job performance, his apparent lack of revenue generation in his position,

and any potential openings Mr. Lesinski might know of that would fit Mr. Alms’

skillset. (Lesinski Decl. ¶ 9; Robinson Dep. 67:18-69:23.) Mr. Lesinski did not

mention the Senior Operations and Integration Manager position opening, although

Mr. Robinson agreed during his deposition that it is a job for which Mr. Alms could

have been qualified, even if he was never considered or did not have the

opportunity to apply. (Lesinski Decl. ¶ 9; Robinson Dep. 66:18-23 (“I mean, it’s

not a job I’m hiring for, so I don’t know. But it looks like something [Mr. Alms]

could do.”).)

                                          6



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 6 of 17
      Mr. Robinson was not aware of or involved in the decision to re-hire Mr.

Kirkley. (Robinson Dep. 28: 16-21, 57:12-14, 83:12-84:6.) Nor did Mr. Robinson

supervise Mr. Kirkley or contribute to his salary; rather, Kevin Williams (“Mr.

Williams”) and Mr. Lesinski oversaw Mr. Kirkley’s work and Mr. Kirkley’s salary

was paid for from the Brokerage division’s budget alone. (Robinson Dep. 18:5-

19:6; Kirkley Dep. 31:3-8, 46:22-47:11; Lesinski Decl. ¶¶ 16-18; Lusty Decl. ¶

10.) As Senior Operations and Integration Manager, Mr. Kirkley provided support

and oversight for the different branches and branch managers within the Brokerage

division and worked to increase its revenue and profitability while managing

existing and potential relationships with customers and outside motor carriers.

(Kirkley Dep. 46:17-47:3; Lesinski Decl. ¶ 17.)

      Given the tight temporal nexus between Mr. Alms’ termination and Mr.

Kirkley’s hiring, as well as several shared or overlapping job responsibilities, Mr.

Alms believes that Mr. Kirkley replaced him. (Charge of Discrimination; Heath

Kirkley job description, Pl.’s Mem in Resp. to Def’s Mot. for Summ. J., Ex. 5

(“Kirkley job description”); Alms Dep. 138:19-139:6, 142:1-143:2.) In Mr. Alms’

deposition, he states that of the nine wide-ranging bullet points describing Mr.

Kirkley’s role and responsibilities in the Senior Operations and Integration Manager

job description, he performed seven before he was terminated. (Alms Dep. 138:19-

139:6, 142:1-143:2.) Conversely, according to Mr. Robinson, the job description

was a “generic” advertisement for a role in the Brokerage division, providing

responsibilities that “all of [Cardinal] endeavor[s] in,” rather than a direct bullet-by-

                                            7



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 7 of 17
bullet comparison between Mr. Alms’ and Mr. Kirkley’s positions. (Robinson Dep.

21:17-20, 64:13-24; Lesinski Decl. ¶ 20.)

      Mr. Robinson said further that after Mr. Alms’ termination, his job duties

went back to the individuals who handled them before Mr. Alms’ position was

created. (Robinson Dep. 25:2-20.) Similarly, Mr. Kirkley said that he was not Mr.

Alms’ replacement, but rather his own replacement, re-assuming a position he

vacated earlier in 2018. (Kirkley Dep. 60:8-21, 62:22-63:4, 65:15-66:16.)

Notably though, while Cardinal contends that Mr. Kirkley returned to his same

position, the job itself was not precisely the same, with at least slightly different

duties. (Id. 30:18-31:2, 33:18-34:5, 44:23-45:14 (“I felt more confident this time

that I could actually work that job because the five or six months I was gone, other

people had to take over all the other things that I couldn’t get off my plate. So I

felt more confident in working there and in that position, knowing that I don’t have

to do those things anymore and feel that pressure.”).) However, both Mr.

Robinson and Mr. Kirkley agree with Mr. Alms to an extent that there was overlap

between Mr. Kirkley’s job description and Mr. Alms’ job duties, whether those

duties were also shared by others throughout Cardinal. (Robinson Dep. 21:17-20,

64:13-24; Kirkley Dep. 118:18-126:24.)

      Following his termination, Mr. Alms filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”), received a Dismissal and

Right to Sue from the EEOC, and filed a Complaint alleging age discrimination in

violation of the Age Discrimination in Employment Act of 1967 (“ADEA”), 29

                                           8



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 8 of 17
U.S.C. § 621, and common law wrongful discharge in violation of the North

Carolina Equal Employment Practices Act (“EEPA”), N.C. Gen. Stat. § 143-422.1.

(Charge of Discrimination, Compl., Ex. 2 [Doc. #1]; Dismissal and Right to Sue,

Compl., Ex. 1; Compl. ¶ 1.) Cardinal moved for summary judgment on both

counts.

                                                II.

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is “genuine” if the evidence

presented could permit a reasonable factfinder to find for the nonmoving party,

while “[a] fact is material if it might affect the outcome of the litigation.” Jacobs v.

N.C. Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015); see also

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). When reviewing a

motion for summary judgment, a court must view the evidence and any reasonable

inferences in a light most favorable to the nonmoving party. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       A court does not, however, make credibility determinations or weigh the

evidence, see Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659-60

(4th Cir. 2018), but rather “determine[s] whether there is a genuine issue for trial,”

Anderson, 477 U.S. 249. Once the movant makes a summary judgment motion,

“[t]he burden is on the nonmoving party to show that there is [such] a genuine

issue of material fact for trial . . . by offering sufficient proof in the form of

                                            9



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 9 of 17
admissible evidence,” Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216

(4th Cir. 2016) (internal citations and quotations omitted), which is not “merely

colorable,” but “significantly probative” of a jury verdict in its favor, Holland v.

Wash. Homes, Inc., 487 F.3d 208, 213 (4th Cir. 2007) (quoting Anderson, 477

U.S. at 249-50).

                                                A.

      As relevant here, the ADEA forbids an employer from “discharg[ing] any

individual or otherwise discriminat[ing] against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s age.” 29 U.S.C. § 623(a)(1) (emphasis added). Specifically, the ADEA

protects employees who are forty years of age or older. 29 U.S.C. § 631(a).

Essentially, “[a]n employee who alleges that h[is] employer violated this prohibition

‘must prove by a preponderance of the evidence (which may be direct or

circumstantial), that age was the ‘but-for’ cause of the challenged employer

decision.’” Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir.

2019) (quoting Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)).

Meanwhile, common law wrongful discharge claims under the NCEEPA are held to

“the same standards that apply under the ADEA.” Rishel v. Nationwide Mutual Ins.

Co., 297 F. Supp. 2d 854, 875 (M.D.N.C. 2003) (dismissing NCEEPA wrongful

discharge claim “because [p]laintiff’s ADEA claim fail[ed]”) (citing Alderman v.

Inmar Enters., Inc., 201 F. Supp. 2d 532, 546 (M.D.N.C. 2002)).




                                           10



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 10 of 17
      A plaintiff may avert summary judgment and establish a claim for age

discrimination through direct or circumstantial evidence, Gross, 557 U.S. at 177-

78, or through the burden-shifting, “pretext” framework established in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973) and its progeny, see Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th Cir. 2004) (en

banc); see also Mereish v. Walker, 359 F.3d 330, 334 (4th Cir. 2004).

      Under the McDonnell Douglas pretext method, Mr. Alms must initially

establish a prima facie case showing (1) he was a member of a protected class,

i.e. over 40 years of age; (2) he suffered an adverse employment action; (3) he

was performing his job duties at a level that met Cardinal’s legitimate expectations

at the time of the adverse employment action; and (4) his position remained open

or was filled by a similarly qualified applicant outside the protected class. See Hill,

354 F.3d at 285. If Mr. Alms makes the prima facie showing, the burden then

shifts to Cardinal to “rebut th[is] presumption of discrimination” by articulating “a

legitimate, nondiscriminatory reason” for the adverse employment action. Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981); see also

Westmoreland, 924 F.3d at 725. Cardinal’s burden at this second stage “is one of

production, not persuasion” and “involve[s] no credibility assessment.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000).

      Finally, if Cardinal articulates a legitimate, nondiscriminatory reason for

terminating Mr. Alms’ employment, the burden shifts again to Mr. Alms to “prove

by a preponderance of the evidence that the legitimate reason offered by [Cardinal]

                                          11



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 11 of 17
w[as] not its true reason[], but w[as] a pretext for discrimination,” Burdine, 450

U.S. at 253, and is “unworthy of credence,” Reeves, 530 U.S. at 143. The final

burden on Mr. Alms “merges with the ultimate burden of persuading the court that

[he] has been the victim of intentional discrimination.” Burdine, 450 U.S. at 256;

see also Mereish, 359 F.3d at 334.

      There is no dispute that Mr. Alms is a member of the protected class and

suffered an adverse employment action, given that he was 47 years old when his

employment was terminated. The question, then, is whether Mr. Alms can

demonstrate that he was meeting Cardinal’s legitimate expectations at the time he

was terminated and if Mr. Kirkley or anyone else outside the protected class

replaced Mr. Alms (or the position remained otherwise open) after his termination.

A reasonable jury could find that Mr. Alms was meeting Cardinal’s legitimate

expectations, as evidenced by his performance review and Mr. Robinson’s

testimony. Cf. Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 517-18 (4th Cir. 2006)

(concluding the plaintiff did not show he met his employer’s expectations when he

had been “reprimanded concerning ‘several issues pertaining to [his] performance

and efforts’”); Waters v. Logistics Mgmt. Institute, 716 F. App’x 194, 197 (4th

Cir. 2018) (unpublished) (finding the plaintiff failed to meet his employer’s

legitimate expectations when he received poor performance reviews for ten years).

His performance review, encompassing the fiscal year in which he served as both

Senior Manager of Special Projects and Business Development, indicates he met or

exceeded expectations in nearly all metrics, including revenue and profit margin.

                                          12



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 12 of 17
(Alms 2018 Appraisal Form.) Mr. Robinson himself stated that he did not give Mr.

Alms a negative performance review in the time he worked for him and thought

well enough of Mr. Alms’ capabilities to create two positions for him within

Cardinal. (Robinson Dep. 82:20-83:3.)

      However, Cardinal argues that Mr. Alms did not meet Mr. Robinson’s and

Cardinal’s legitimate expectation that he would generate sufficient revenue or other

benefits to justify continuing his new, experimental position. (Robinson Dep. 26:1-

14, 31:24-32:5, 67:18-68:1; Lesinski Decl. ¶ 8; Lusty Decl. ¶ 6.) Though it is the

province “of the decision maker which is relevant, not the self-assessment of the

plaintiff” to measure job expectations and performance, Hawkins v. PepsiCo, Inc.,

203 F.3d 274, 280 (4th Cir. 2000), Mr. Alms understood the expectation that his

position had to pay for itself and add value to Cardinal to make it worth continuing,

(Alms Dep. 134:8-21). Despite Cardinal’s claims, however, there is reasonable

evidence for a jury to conclude that Mr. Alms was meeting Cardinal’s expectation

of him, as is demonstrated by his 2018 performance review, given mere months

before his position was eliminated.

      Similarly, a reasonable jury could find that Mr. Kirkley replaced Mr. Alms.

The Senior Operations and Integration Manager job description, generically written

or not, reflected significant overlap between Mr. Kirkley’s and Mr. Alms’ respective

responsibilities. See Duffy v. Belk, 477 F. App’x 91, 94-95 (4th Cir. 2012)

(unpublished) (“We have determined that the transfer of some of a terminated

plaintiff’s duties to younger workers is sufficient to satisfy the fourth element of a

                                          13



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 13 of 17
prima facie case of age discrimination.”) (citing Reed v. Buckeye Fire Equip., 241

F. App’x 917, 927 (4th Cir. 2007)). Mr. Kirkley also began his second term of

employment in the days after Mr. Robinson told Mr. Alms that his position was

being eliminated and the day before Mr. Alms was officially terminated. (Charge of

Discrimination; Lesinski Decl. ¶ 16.) And though Mr. Alms likely could have

performed the job of Senior Operations and Integration Manager, (Robinson Dep.

66:18-23), and though Mr. Lesinski’s discussions with Mr. Kirkley occurred around

the time Mr. Robinson asked him if there were any available positions for Mr.

Alms, (Lesinski Decl. ¶¶ 9, 16; Robinson Dep. 67:18-69:23; Kirkley Dep. 48:10-

22), Mr. Alms was not given the opportunity to apply and was not aware that the

position was available.

       Mr. Kirkley and Mr. Alms were in different divisions, had different

supervisors, and were paid salaries from different budgets. (Lesinski Decl. ¶ 11,

16-18; Lusty Decl. ¶ 10.) Mr. Kirkley also returned to a position he held

previously, albeit in an at least slightly different capacity. (Kirkley Dep. 30:18-

31:2, 33:18-34:5, 44:23-45:14.) However, there is circumstantial evidence for a

reasonable jury to determine that Mr. Kirkley did replace Mr. Alms.

       Because a reasonable jury could conclude Mr. Alms met his prima facie

burden, Cardinal must demonstrate a legitimate, nondiscriminatory reason for his

termination. See Burdine, 450 U.S. at 256. Here, Cardinal must “merely articulate

a justification that is ‘legally sufficient to justify a judgment’ in [its] favor.”

Mereish, 359 F.3d at 335 (quoting Burdine, 450 U.S. at 255). Mr. Robinson and

                                             14



     Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 14 of 17
other Cardinal employees state that Mr. Alms’ newly-created, experimental position

was eliminated because it was not generating sufficient revenue or other benefits.

And because no other suitable position was apparently available, Mr. Alms’

employment was terminated. This is the type of “strategic business decision”

which constitutes a legitimate, nondiscriminatory reason for an adverse

employment action, recognized both within this Circuit, as well as others. Mereish,

359 F.3d at 335 (citing Schuster v. Lucent Techs., Inc., 327 F.3d 569, 571 (7th

Cir. 2003) (viewing as a legitimate reason for discharge “an effort to address

adverse financial conditions”)). It is also the type of “obstruct[ion] [to] the ability

of a commercial enterprise to make necessary adjustments in the face of economic

challenges” in which a court does not wish to engage. Birkbeck v. Marvel Lighting

Corp., 30 F.3d 507, 513 (4th Cir. 1994); see also Henson v. Liggett Grp., Inc., 61

F.3d 270, 277 (4th Cir. 1995) (finding that “[a]s long as the employer does not

violate the ADEA,” it is “important [to] giv[e] [the] employer the latitude and

autonomy to make business decisions, including workplace reorganization”); EEOC

v. Clay Printing Co., 955 F.2d 936, 946 (4th Cir. 1992).

      Because Cardinal has stated a legitimate, nondiscriminatory reason for

eliminating Mr. Alms’ position, the burden shifts to Mr. Alms to show that

Cardinal’s legitimate reason “w[as] not its true reason, but w[as] a pretext for [age]

discrimination.” Westmoreland, 924 F.3d at 726. The evidence, as stated

previously, demonstrated that (1) Mr. Alms was a well-reviewed employee who

exceeded expectations in revenue generation and profit margins during at least part

                                           15



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 15 of 17
of his tenure as Senior Manager of Business Development; (2) 28-year-old Mr.

Kirkley was hired by Mr. Lesinski in or around the time Mr. Lesinski was aware that

Mr. Robinson was considering eliminating Mr. Alms’ position and was seeking

other opportunities for him within Cardinal; (3) Mr. Alms did not receive the

opportunity to apply for Mr. Kirkley’s Senior Operations and Strategic Manager

role, although he could have been qualified for the position; and (4) Mr. Kirkley

performed some of the same duties as Mr. Alms after Mr. Alms’ position was

terminated. Taken together, this creates a genuine dispute of material fact as to

whether Cardinal terminated Mr. Alms because of his age.

                                                B.

      Summary judgment is also denied with respect to Mr. Alms’ constructive

discharge claims in violation of the NCEEPA. Given that wrongful discharge claims

under NCEEPA are held “to the same standards that apply under the ADEA,”

Rishel, 297 F. Supp. 2d at 875, when summary judgment is denied for the latter, it

also should be for the former. Id.; see also Smith v. Premier Property Mgmt., 793

F. App’x 176, 177 n.1 (4th Cir. 2019) (unpublished).

                                         III.

      For the reasons stated in this Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant Cardinal Logistics Management Corporation’s Amended




                                         16



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 16 of 17
Motion for Summary Judgment [Doc. #28] is DENIED.

     This the 14th day of December, 2020.

                                         /s/ N. Carlton Tilley, Jr.
                                    Senior United States District Judge




                                    17



    Case 1:19-cv-00811-NCT-JLW Document 50 Filed 12/14/20 Page 17 of 17
